DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-10 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1 and 6 each recite the terms “first non-action surface,” “first action surface,” and “a connection portion.”  It is unclear what structure or property is required such that the respective surfaces constitute “non-action” or “action” surfaces and unclear whether the term “connection portion” requires a separate structure or merely requires that the first non-action surface and first action surface connect (i.e. touch or are adjacent) in at least one portion of the surfaces.  Claims 4-5 and 9-10 are also indefinite for the same reason as they these claims recite one or more of the above terms.  Finally, claims 2-3 and 7-8 are indefinite based on their dependency.
Claims 1 and 6 recite the limitation “preparing a molding die cavity to be filled with a bond magnet composition.” It is unclear what step is required by “preparing.”  That is, it is unclear if the limitation is drawn to providing a molding die cavity, forming a molding die cavity, or otherwise processing an existing molding die cavity such that it is in condition to be filled with the bond magnet composition.
Claim 1 recites the limitation "the melted bond magnet composition" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear if the limitation requires that one or both of the magnetic material and the resin are melted. 
Claim 1 recites “said cavity is deviated toward said first magnetic field part in said same-poles-facing direction.” It is unclear what step or structure is required by the limitation “deviating.”  For example, it is unclear if the limitation is drawn to the static relative placement of the cavity with respect to the first and second magnetic field parts, or a movement of the cavity relative to the magnetic field parts.
Claim 2 recites “wherein a non-cavity part is formed between said second external magnetic field part and said cavity, and wherein a nonmagnetic steel part is arranged in said non-cavity part.”  It is unclear if the limitation is drawn to forming (i.e. making) a non-cavity part or refers to the presence/location of a material and thus, which does not constitute part of the cavity in which magnetic material may be filled.
Claim 6 recites the limitation "the melted bond magnet composition" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear if the limitation requires that one or both of the magnetic material and the resin are melted.
Claim 6 recites “said cavity…deviated toward said first magnetizing magnet in the axial direction of said magnetizing magnets.”  It is unclear what step or structure is required by the limitation “deviating” and unclear whether the term “axial” in this limitation (as well as the second instance of the term in claim 6) refers to an axis related to the shape of the magnetizing magnet or a direction/orientation of magnetic field.  For example, it is unclear if the limitation is drawn to the static relative placement of the cavity with respect to the first and second magnetic field parts, or a movement of the cavity relative to the magnetic field parts.
Claim 7 recites “wherein a non-cavity part is formed between said second magnetizing magnet and said cavity, and wherein a nonmagnetic steel part is arranged in said non-cavity part.”  It is unclear if the limitation is drawn to forming (i.e. making) a non-cavity part or refers to the presence/location of a material and thus, which does not constitute part of the cavity in which magnetic material may be filled.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mohri (US 5384957).
With respect to Claims 1 and 3, the claimed “flat bonded magnet” is interpreted to include shapes having at least one “flat” surface and, as depicted in the instant specification (e.g. Figs. 42-43) includes cylindrical shapes.  The limitation does not require any specific dimensions, and as the term “flat” references a feature of, generally, a single surface of an object, does not substantially limit the other surfaces of a magnet having a plurality of surfaces.  
Mohri teaches a method of making a bonded magnet, for example, in the shape of a cylinder or column, and is therefore, deemed to teach a magnet having two “flat” surfaces and constitutes a “flat bonded magnet.” (col. 17, ln. 12-23).  Alternatively, it would have been obvious to one of ordinary skill in the art to modify the shape of the cylindrical body of Mohri to comprise a “flat” cylindrical/columnar shape, such as a disc or plate, with a predictable result of success. See MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  That is, modifying the dimensions of the cylindrical/columnar shape of Mohri to comprise an axial dimension consistent with a “flat” shape would have been prima facie obvious to one of ordinary skill in the art.
	Thus, Mohri teaches a method of making a flat bonded magnet having a first non-action surface (flat end portions or alternatively, circumferential side surface) and a first action surface (circumferential side surface or alternatively, flat end portions) that is connected to said first non-action surface through a connection portion (edge between surfaces).  (Figs. 5-6, 13, 48).  Mohri teaches that the method comprises steps of preparing a mold (i.e. molding die cavity) to be filled with a bond magnet composition that contains a magnetic material and a resin, charging a melted bond magnet composition into said cavity, and forming said bonded magnet while controlling the magnetic orientation of said magnetic material by applying an external magnetic field to said magnetic material. (col. 8, ln. 5-67; col. 14, ln. 3-55; col. 18, ln. 56 to col. 19, ln. 25; col. 23, ln. 5-18; col. 38, ln. 5-8; col. 40, ln. 13-19).  Specifically, Mohri teaches charging a bond magnet composition into an extrusion mold cavity and controlling the magnetic orientation of the bond magnet material and/or re-heating an extruded bond magnet material in a second mold in the presence of an external magnetic field to orient the melted bond magnet material. (Id.).  Thus, Mohri teaches two embodiments each comprising steps meeting the instant claims.
	In both such embodiments, Mohri teaches tailoring the orientation of the bond magnet material with an external magnetic field formed by at least first and second external magnetic field parts that are distributed by facing the same poles to each other and the cavity lies between the facing poles and thus, is deemed to meet the instant limitations reciting: “wherein said external magnetic field is formed by first and second external magnetic field parts that are distributed by facing the same poles to each other, said cavity is deviated toward said first magnetic field part in said 15 same-poles-facing direction in the space where said first and second external magnetic field parts are distributed, and said second external magnetic field part is formed spaced at substantially the same distance as a depth of said cavity in said same-poles-facing direction.” Additionally, it would have been obvious to one of ordinary skill in the art to select a position of the cavity relative to the first and second magnetic field parts to tailor the orientation of the magnetic material, including deviating the cavity in any direction within the region between the magnetic field parts.
	With respect to Claim 2, Mohri teaches wherein a non-cavity part is formed in a location “between said external magnetic field part and said cavity,” and wherein a nonmagnetic steel part is arranged in said non-cavity part.”  For example, Mohri teaches wherein a non-magnetic portion is provided, between the external magnetic field and at least portions of the cavity, the non-magnetic portion located on the interior or exterior of the magnetic material. (col. 8, ln. 26-40; col. 9, ln. 15 to col. 10, ln. 66; col. 38, ln. 18-31).  Mohri further teaches wherein the non-magnetic material is steel. (col. 18, ln. 44-51).
With respect to Claim 4, Mohri teaches a method wherein a yoke is arranged to face a circumferential side surface of said cavity, which corresponds to an action surface as a circumferential side surface of said bonded magnet. (see, e.g., col. 17, ln. 59 to col. 18, ln. 14).  Mohri teaches wherein the yoke may be formed from SS41, S25C, SUS410, permendur (FeCo alloy) or the like. (col. 19, ln. 13-14; col. 43, ln. 38 to col. 44, ln. 24).  Thus, Mohri is deemed to teach a method comprising a yoke meeting the instantly claimed ranges, including one or more yoke materials having a relative permeability falling within or overlapping the instantly claimed ranges and a method drawn to tailoring a magnetic field using the yoke to orient a bonded magnet.  It would have been obvious to one of ordinary skill in the art to select a yoke composition having a relative permeability from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.
	With respect to Claim 5, Mohri teaches wherein an additional magnetizing magnet is arranged to face a circumferential side surface of said cavity, which corresponds to an action surface as a circumferential side surface of said bonded magnet. (Figs. 6(b), 6(c), 48(a)).
	With respect to Claims 6-10, Mohri teaches a method as in claims 1-5 corresponding to claims 6-10, respectively, and further teaches where the method comprises charging the melted bond magnet composition into a cavity and forming a bonded magnet while controlling the magnetic orientation of the magnetic material by applying an external magnetic field to the magnetic material using magnetizing magnets, for example, permanent magnets, for magnetically controlling the orientation of said magnetic material. (see rejection of Claim 1 above; Figs. 5-6; col. 23, ln. 5-18; col. 38, ln. 5-8; col. 40, ln. 13-19).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735